 



Exhibit 10.11
Woodward Governor Company
Form of Transitional Compensation Agreement
TRANSITIONAL COMPENSATION AGREEMENT
     THIS AGREEMENT, made and entered into as of August 22, 2005 by and between
Woodward Governor Company, a Delaware corporation, (hereinafter called the
“Corporation”) and Robert F. Weber, Jr. (hereinafter called the “Executive”).
WITNESSETH THAT:
     WHEREAS, the Board of Directors of the Corporation (the “Board”) has
determined that it is in the best interests of the Corporation and its
shareholders to assure that the Corporation will have the continued dedication
of the Executive, despite the possibility, threat or occurrence of a Change in
Control (as defined below) of the Corporation; and
     WHEREAS, the Board believes that it is imperative to diminish the
inevitable distraction of the Executive which would result from the personal
uncertainties and risks created by a threatened or pending Change in Control and
to encourage the Executive’s full attention and dedication to the business of
the Corporation currently and in the event of any threatened or pending Change
in Control and to provide the Executive with appropriate compensation and
benefit protection upon a Change in Control;
     NOW, THEREFORE, the Corporation and the Executive, each intending to be
legally bound, hereby mutually covenant and agree as follows:
     1. Term. This Agreement shall become effective upon the occurrence of a
Change in Control (as defined in Paragraph 4(d), below) (hereinafter called the
“Effective Date”) and shall remain in effect for a term continuing until the end
of the twenty-fourth (24th) calendar month following the month in which the
Effective Date occurs; provided, however, that, anything in this Agreement to
the contrary notwithstanding, if a Change in Control occurs and if the
Executive’s employment with the Corporation was terminated prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (a) was at the request of a third
party who was taking steps reasonably calculated to effect a Change in Control
or (b) otherwise arose in connection with or anticipation of a Change in
Control, then

 



--------------------------------------------------------------------------------



 



for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
     2. Employment. After the Effective Date, the Corporation shall employ the
Executive to, and the Executive shall, exercise such authority and perform such
executive duties as are commensurate with the authority being exercised and
performed by the Executive during the ninety-day period immediately prior to the
Effective Date, which services shall be performed at the location where the
Executive was employed immediately prior to the Effective Date. The Executive
shall also continue to serve as a member of the Board of Directors of the
Corporation, if serving as such as of the Effective Date. The Executive shall
devote substantially his entire time during reasonable business hours
(reasonable sick leave and vacations excepted) and reasonable best efforts to
fulfill faithfully and responsibly his duties hereunder. During the period of
employment after the Effective Date, it shall not be a violation of this
Agreement for the Executive to serve on corporate, civic or charitable boards or
committees, or be involved in civic, charitable or educational endeavors, or
manage personal investments, so long as such activities do not significantly
interfere with the performance of Executive’s responsibilities as an employee of
the Corporation hereunder. It is expressly agreed and understood that to the
extent any such activities were conducted by the Executive prior to the
Effective Date, the continued conduct of such or similar activities subsequent
to the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Corporation.
     3. Compensation and Benefits. For the Executive’s employment with the
Corporation after the Effective Date, the Executive shall be compensated as
follows:
          (a) The Executive shall receive an annual base salary at a rate not
less than the highest aggregate annual base salary and seniority-based vacation
plan amount paid or payable to the Executive by the Corporation during the
24 month period immediately prior to the Effective Date, to be paid in
accordance the Corporation’s regular payroll practices. Such amount, or such
greater annual base salary rate which may be paid or payable to the Executive
after the Effective Date, is hereinafter referred to as the “Annual Base
Salary.”

2



--------------------------------------------------------------------------------



 



          (b) The Executive shall be eligible to participate on a reasonable
basis in the Corporation’s bonus and incentive compensation plans and programs
which provide opportunities to receive compensation which are not less than
opportunities provided by the Corporation for executives with comparable annual
base salary.
          (c) The Executive shall be entitled to receive executive and employee
benefits and perquisites which are not less than the executive and employee
benefits and perquisites provided by the Corporation to executives with
comparable duties or annual base salary.
     4. Termination. Unless earlier terminated in accordance with the following
provisions of this Paragraph 4, the Corporation shall continue to employ the
Executive and the Executive shall remain employed by the Corporation from the
Effective Date through the end of the term of this Agreement as set forth in
Paragraph 1, above. Paragraph 6 hereof sets forth certain obligations of the
Corporation in the event that the Executive’s employment hereunder is terminated
prior to the expiration of such term. Certain capitalized terms used in this
Paragraph 4 and in Paragraphs 5 and 6 hereof are defined in Paragraph 4(d),
below.
          (a) Death or Disability. The Executive’s employment shall terminate
immediately as of the Date of Termination in the event of the Executive’s death
or in the event that the Executive becomes disabled. The Executive will be
deemed to be disabled upon the earlier of (i) the end of a six (6)-consecutive
month period during which, by reason of physical or mental injury or disease,
the Executive has been unable to perform substantially all of his usual and
customary duties under this Agreement or (ii) the date that a reputable
physician selected by the Board, and as to whom the Executive has no reasonable
objection, determines in writing that the Executive will, by reason of physical
or mental injury or disease, be unable to perform substantially all of the
Executive’s usual and customary duties under this Agreement for a period of at
least six (6) consecutive months. If any question arises as to whether the
Executive is disabled, upon reasonable request therefor by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability. The Board

3



--------------------------------------------------------------------------------



 




shall promptly give the Executive written notice of any such determination of
the Executive’s disability and of any decision of the Board to terminate the
Executive’s employment by reason thereof. Until the Date of Termination for
disability, the base salary payable to the Executive shall be reduced
dollar-for-dollar by the amount of any disability benefits paid to the Executive
in accordance with any disability policy or program of the Corporation.
          (b) Discharge for Cause. In accordance with the procedures hereinafter
set forth, the Board may discharge the Executive from his employment hereunder
for Cause. Any discharge of the Executive for Cause shall be communicated by a
Notice of Termination to the Executive given in accordance with Paragraph 14 of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specifies the termination
date, which may be as early as the date of the giving of such notice. No
purported termination of the Executive’s employment for Cause shall be effective
without a Notice of Termination.
          (c) Termination for Other Reasons. The Corporation may discharge the
Executive without Cause by giving written notice to the Executive in accordance
with Paragraph 14 at least fifteen (15) days prior to the Date of Termination.
The Executive may resign from his employment, without liability to the
Corporation, by giving written notice to the Corporation in accordance with
Paragraph 14 at least fifteen (15) days prior to the Date of Termination.
          (d) Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:
                (i) “Accrued Obligations” shall mean, as of the Date of
Termination, the sum of (A) the Executive’s base salary through the Date of
Termination to the extent not theretofore paid, (B) the amount of any bonus,
incentive compensation, deferred compensation and other cash compensation
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid and (C) any vacation pay, expense

4



--------------------------------------------------------------------------------



 



reimbursements and other cash entitlements accrued by the Executive as of the
Date of Termination to the extent not theretofore paid. For the purpose of this
Paragraph 4(d)(i), amounts shall be deemed to accrue ratably over the period
during which they are earned, but no discretionary compensation shall be deemed
earned or accrued until it is specifically approved by the Board or the
Compensation Committee in accordance with the applicable plan, program or
policy.
                (ii) “Cause” shall mean: (A) the Executive’s commission of an
act materially and demonstrably detrimental to the financial condition and/or
goodwill of the Corporation or any of its subsidiaries, which act constitutes
gross negligence or willful misconduct by the Executive in the performance of
his material duties to the Corporation or any of its subsidiaries, or (B) the
Executive’s commission of any material act of dishonesty or breach of trust
resulting or intended to result in material personal gain or enrichment of the
Executive at the expense of the Corporation or any of its subsidiaries, or
(C) the Executive’s conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability. No
act or failure to act will be considered “willful” unless it is done, or omitted
to be done, by the Executive in bad faith or without reasonable belief that his
action or omission was in the best interests of the Corporation. In addition, no
act or omission will constitute Cause unless (A) a resolution finding that Cause
exists has been approved by a majority of all of the members of the Board at a
meeting at which the Executive is allowed to appear with his legal counsel and
(B) the Corporation has given detailed written notice thereof to the Executive
and, where remedial action is feasible, he then fails to remedy the act or
omission within a reasonable time after receiving such notice.

5



--------------------------------------------------------------------------------



 



                (iii) A “Change in Control” shall be deemed to have occurred if:
                       (A) Any “person” (as defined in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding for this purpose the Corporation or any subsidiary of the Corporation,
or any employee benefit plan of the Corporation or any subsidiary of the
Corporation, or any person or entity organized, appointed or established by the
Corporation for or pursuant to the terms of such plan which acquires beneficial
ownership of voting securities of the Corporation, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities of the Corporation representing fifteen percent (15%) or more of
the combined voting power of the Corporation’s then outstanding securities;
provided, however, that no Change in Control shall be deemed to have occurred
(1) as the result of an acquisition of securities of the Corporation by the
Corporation which, by reducing the number of voting securities outstanding,
increases the direct or indirect beneficial ownership interest of any person to
fifteen percent (15%) or more of the combined voting power of the Corporation’s
then outstanding securities, but any subsequent increase in the direct or
indirect beneficial ownership interest of such a person in the Corporation shall
be deemed a Change in Control, or (2) as a result of the acquisition directly
from the Corporation of securities of the Corporation representing less than 50%
of the voting power of the Corporation, or (3) if the Board of Directors of the
Corporation determines in good faith that a person who has become the beneficial
owner directly or indirectly of securities of the Corporation representing
fifteen percent (15%) or more of the combined voting power of the Corporation’s
then outstanding securities has inadvertently reached that level of ownership
interest, and if such person divests as promptly as practicable a sufficient
amount of securities of the Corporation so that the person no longer has a
direct or indirect beneficial ownership interest in fifteen percent (15%) or
more of the combined voting power of the Corporation’s then outstanding
securities; or
                       (B) During any period of two (2) consecutive years (not
including any period prior to the Effective Date of this Agreement), individuals
who at the beginning of such two-year period constitute the Board of

6



--------------------------------------------------------------------------------



 



Directors of the Corporation and any new director or directors (except for any
director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in subparagraph (A), above, or
subparagraph (C), below) whose election by the Board or nomination for election
by the Corporation’s shareholders was approved by a vote of at least two-thirds
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board
(such individuals and any such new directors being referred to as the “Incumbent
Board”); or
                       (C) Consummation of (1) an agreement for the sale or
disposition of the Corporation or all or substantially all of the Corporation’s
assets, (2) a plan of merger or consolidation of the Corporation with any other
corporation, or (3) a similar transaction or series of transactions involving
the Corporation (any transaction described in parts (1) through (3) of this
subparagraph (C) being referred to as a “Business Combination”), in each case
unless after such a Business Combination (x) the shareholders of the Corporation
immediately prior to the Business Combination continue to own, directly or
indirectly, more than fifty-one percent (51%) of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the new (or continued) entity (including, but not by
way of limitation, an entity which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s former assets
either directly or through one or more subsidiaries) immediately after such
Business Combination, in substantially the same proportion as their ownership of
the Corporation immediately prior to such Business Combination, and (y) at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
                       (D) Approval by the shareholders of the Corporation of a
complete liquidation or dissolution of the Corporation.
                (iv) “Date of Termination” shall mean (A) in the event of a
discharge of the Executive by the Board for Cause,

7



--------------------------------------------------------------------------------



 



the date specified in such Notice of Termination, (B) in the event of a
discharge of the Executive without Cause or a resignation by the Executive, the
date specified in the written notice to the Executive (in the case of discharge)
or the Corporation (in the case of resignation), which date shall be no less
than fifteen (15) days from the date of such written notice, (C) in the event of
the Executive’s death, the date of the Executive’s death, and (D) in the event
of termination of the Executive’s employment by reason of disability pursuant to
Paragraph 4(a), the date the Executive receives written notice of such
termination.
                (v) “Good Reason” shall mean any of the following without the
written consent of the Executive: (A)(1) assignment of duties inconsistent with
the Executive’s position, authority, duties or responsibilities referred to in
Paragraph 2, or any action by the Corporation which results in a substantial
diminution of such position, authority, duties or responsibilities, other than
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive, or (2) if applicable, removal or other failure to
continue Executive as a member of the Board as required by Paragraph 2, (B) any
reduction in Executive’s Annual Base Salary, or bonus or incentive opportunities
from those referred to in Paragraph 3(a) or 3(b), other than an isolated,
insubstantial and inadvertent reduction not made in bad faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive, or (C) a relocation of Executive to an office location more than
30 miles from the location referred to in Paragraph 2, or (D) failure by the
Corporation to provide Executive with the executive or employee benefits and
perquisities referred to in Paragraph 3(c), other than an isolated,
insubstantial and inadvertent reduction not made in bad faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive, or (E) failure by any successor to enter into the assumption of
and agreement to perform this Agreement referred to in Paragraph 13. For
purposes of this Paragraph 4(d)(v), any good faith determination by the
Executive that one of the foregoing events has occurred shall be conclusive. In
addition, resignation for any reason by the Executive, which resignation is to
be effective at any time during the 30 day period beginning twelve (12) months
after the Effective Date shall constitute a resignation for Good Reason;
provided, further, that if the

8



--------------------------------------------------------------------------------



 



Executive dies after the execution of a definitive agreement for a transaction
which will constitute a Change in Control but before the expiration of such
30-day period, then the Executive shall be deemed to have terminated employment
for Good Reason on the later of (1) the effective date of the Change in Control
or (2) the date of the Executive’s death or termination of employment due to
disability.
                (vi) “Qualifying Termination” shall mean termination of the
Executive’s employment after the Effective Date and during the term of this
Agreement as described in Paragraph 1, above, (A) by reason of the discharge of
the Executive by the Corporation other than for Cause or disability or (B) by
reason of the resignation of the Executive for Good Reason within six (6) months
after an event constituting Good Reason or (C) in accordance with the last
sentence of the definition of Good Reason in subparagraph (v), above.
     5. Vesting of Equity Awards Upon a Change in Control. Immediately upon a
Change in Control, all stock options, restricted stock and other equity awards
to the Executive which are not otherwise vested shall vest in full, and all
options shall remain exercisable for the period provided for in the applicable
plan or award agreement.
     6. Obligations of the Corporation Upon Termination. The following
provisions describe certain obligations of the Corporation to the Executive
under this Agreement upon termination of his employment. However, except as
explicitly provided in this Agreement, nothing in this Agreement shall limit or
otherwise adversely affect any rights which the Executive may have under
applicable law, under any other agreement with the Corporation or any of its
subsidiaries, or under any compensation or benefit plan, program, policy or
practice of the Corporation or any of its subsidiaries.
          (a) Death, Disability, Discharge for Cause, or Resignation Without
Good Reason. In the event the Executive’s employment terminates by reason of the
death or disability of the Executive (other than in circumstances which
constitute a Qualifying Terminiation under Paragraph 4(d)(vi)(C)), or by reason
of the discharge of the Executive by the Corporation for Cause, or by reason of
the resignation of the Executive other than for Good Reason, the Corporation
shall pay to the Executive, or his designated beneficiaries, heirs or estate, in

9



--------------------------------------------------------------------------------



 




the event of the Executive’s death, all Accrued Obligations in a lump sum within
thirty (30) days after the Date of Termination; provided, however, that any
portion of the Accrued Obligations which consists of bonus, deferred
compensation, or incentive compensation shall be determined and paid in
accordance with the terms of the relevant plan as applicable to the Executive.
In addition, if the Executive’s employment is terminated by death, disability or
retirement under a retirement plan of the Corporation or by resignation of the
Executive other than for Good Reason, the Executive may, in the discretion of
the Compensation Committee, be awarded a pro rata cash bonus for the year in
which the Date of Termination occurs.
          (b) Qualifying Termination. In the event of a Qualifying Termination,
the Executive shall receive the following benefits:
                (i) Payment of all Accrued Obligations in a lump sum on the Date
of Termination; provided, however, that any portion of the Accrued Obligations
which consists of bonus, deferred compensation or incentive compensation shall
be determined and paid in accordance with the terms of the relevant plan as
applicable to the Executive,
                (ii) A pro rata cash bonus for the year in which the Date of
Termination occurs, determined and paid in accordance with the terms of the then
current annual bonus plan applicable to the Executive,
                (iii) Payment in a lump sum on the Date of Termination of a
salary replacement amount equal to three hundred percent (300%) of the annual
base salary required to be paid to Executive pursuant to Paragraph 3(a) above,
or if greater, the rate of annual salary as in effect immediately prior to the
Date of Termination,
                (iv) Payment in a lump sum on the Date of Termination of a bonus
replacement amount equal to three hundred percent (300%) of the highest of the
annual bonus paid or payable to the Executive for the three (3) years preceding
the year in which the Date of Termination occurs or, if greater, the Executive’s
target bonus for year in which the Date of Termination occurs,

10



--------------------------------------------------------------------------------



 



                (v) Payment in a lump sum on the Date of Termination of a
retirement replacement amount equal to 300% of the sum of the Member Investment
and Stock Ownership Plan, Retirement Income Plan and Unfunded Deferred
Compensation Plan contributions made or credited by the Corporation for the
benefit of the Executive for the plan year of each such plan during which the
Date of Termination occurs or, if greater, for the plan year of each such plan
(or any successor or replacement plan) immediately preceding the plan year in
which the Effective Date occurs,
                (vi) Continuation, for a period of three (3) years after the
Date of Termination, of the following employee benefits on terms at least as
favorable to the Executive as those which would have been provided if the
Executive’s employment had continued for that time pursuant to this Agreement,
with the cost of such benefits to be paid by the Corporation: medical and dental
benefits, life and disability insurance, and executive physical examinations. To
the extent the Corporation is unable to provide comparable insurance for reasons
other than cost, the Corporation may provide a lesser level or no coverage and
compensate the Executive for the difference in coverage through a cash lump sum
payment grossed up for taxes. This payment will be tied to the cost of an
individual insurance policy if it were assumed to be available. Upon the
expiration of the coverage provided under this paragraph (vi), the Executive and
Executive’s dependents will be entitled to elect COBRA continuation coverage on
the same basis as would be extended with respect to an employee whose employment
terminated at the time of such expiration.
                (vii) Outplacement services, at the expense of the Corporation,
from a provider reasonably selected by the Executive, and
                (viii) Tax preparation services for the Executive’s taxable year
in which the Date of Termination occurs, provided at the expense of the
Corporation, on the same basis as provided to Executive immediately prior to the
Effective Date.
     7. Certain Additional Payments by the Corporation. The Corporation agrees
that:

11



--------------------------------------------------------------------------------



 



          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Corporation
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Paragraph 7) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, (the “Code”) or
if any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
          (b) Subject to the provisions of paragraph (c), below, all
determinations required to be made under this Paragraph 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the accounting firm which is then serving as the auditors for the Corporation
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Corporation and the Executive within fifteen (15) business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Corporation. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Paragraph 7, shall be paid by the Corporation to the Executive within five
(5) days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the

12



--------------------------------------------------------------------------------



 




Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and the Executive. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to paragraph (c), below, and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive.
          (c) The Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Corporation of a Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than fifteen (15) business days after the
Executive is informed in writing of such claim and shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which Executive gives such notice
to the Corporation (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due). If the Corporation notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
                (i) Give the Corporation any information reasonably requested by
the Corporation relating to such claim,
                (ii) Take such action in connection with contesting such claim
as the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation,
                (iii) Cooperate with the Corporation in good faith in order
effectively to contest such claim, and

13



--------------------------------------------------------------------------------



 



                (iv) Permit the Corporation to participate in any proceedings
relating to such claim;
provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for all taxes (including interest and penalties
with respect thereto), including without limitation any Excise Tax and income
tax (including interest and penalties with respect thereto), imposed as a result
of such representation and payment of costs and expenses. Without limiting the
foregoing provisions of this paragraph (c), the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner; and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that if the Corporation directs
the Executive to pay such claim and sue for a refund, the Corporation shall
advance the amount of such payment to the Executive on an interest-free basis
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
all taxes (including interest and penalties with respect thereto), including
without limitation any Excise Tax and income tax (including interest or
penalties with respect thereto), imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
                (d) If, after the receipt by the Executive of an amount advanced
by the Corporation pursuant to paragraph (c),

14



--------------------------------------------------------------------------------



 



above, the Executive becomes entitled to receive any refund with respect to such
claim, the Executive shall (subject to the Corporation’s complying with the
requirements of said paragraph (c)) promptly pay to the Corporation the amount
of such refund (together with any interest paid or credited thereon, after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Corporation pursuant to said paragraph (c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Corporation does not notify the Executive in writing of its intent
to contest such denial of refund prior to the expiration of thirty (30) days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid; and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.
     8. Deferral; Grantor Trust. The Corporation shall provide Executive the
opportunity to defer the receipt of any amounts payable under Paragraph 6(b)(i),
(ii), (iii), (iv) and (v) hereunder and under the Unfunded Deferred Compensation
Plan to such dates or dates as are reasonably chosen by the Executive, such
deferred amounts to appreciate at an annual rate equivalent to 120% of the
Moody’s Long Term Corporate Bond Yield Average for the twelve month period
ending on September 30 of the calendar year preceding the calendar year in which
such rate shall be used. The election to so defer shall be made by Executive no
later than one year prior to the date such payments would otherwise due or such
shorter period as the Corporation and the Executive shall reasonably agree upon.
The amounts deferred shall be distributed as elected by the Executivbe from
distributions options simialar to those available under the Unfunded Deferred
Compensation Plan as in effect immediately prior to the Effective Date of this
Agreement. In the event the Executive shall make an election to defer receipt of
amounts described in this Paragraph 8, the Corporation shall deposit into a
grantor trust that meets the requirements of Rev. Proc. 92-64, 1992-2 C.B. 422,
solely for the benefit of Executive, on terms reasonably acceptable to the
Executive, an amount equal to 110% of the amount so deferred. Such deposit shall
be made on the date such deferred amount would otherwise have been paid to
Executive. On each anniversary of the Date of Termination, the Corporation shall
deposit into the trust an amount sufficient so that, as of such anniversary, the
value of the assets of the

15



--------------------------------------------------------------------------------



 



trust are not less than the obligations of the Corporation to the Executive
under this Agreement.
     9. No Set-Off or Mitigation. The Corporation’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Corporation may have against
the Executive or others. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.
     10. Payment of Certain Expenses. The Corporation shall pay the reasonable
legal fees and expenses incurred by the Executive in connection with the
negotiation and preparation of this Agreement. In addition, the Corporation
shall pay promptly as incurred, to the fullest extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest by the Corporation, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest initiated by the Executive about the
amount of any payment due pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, plus an additional amount such that after
payment by the Executive of all taxes imposed on such additional amount, the
Executive shall retain an amount equal to the total taxes imposed on the
Executive due to the payment by the Corporation, to or for the Executive, of
legal fees and expenses with respect to any such contest; provided, however,
that the Corporation shall not be obligated to make such payment with respect to
any contest in which the Corporation prevails over the Executive.
     11. Indemnification. To the full extent permitted by law, the Corporation
shall, both during and after the term of the Executive’s employment, indemnify
the Executive (including the advancement of expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
incurred by the Executive in connection with the defense of any lawsuit or other
claim to which he is made a party by reason of being (or having been) an
officer, director or

16



--------------------------------------------------------------------------------



 



employee of the Corporation or any of its subsidiaries. In addition, the
Executive shall be covered, both during and after the term of the Executive’s
employment, by director and officer liability insurance to the maximum extent
that such insurance covers any officer or director (or former officer or
director) of the Corporation.
     12. Confidentiality. During and after the period of employment with the
Corporation, the Executive shall not, without prior written consent from the
Chief Executive Officer or the General Counsel of the Corporation, directly or
indirectly disclose to any individual, corporation or other entity, other than
to the Corporation or any subsidiary or affiliate thereof or their officers,
directors or employees entitled to such information or any other person or
entity to whom such information is disclosed in the normal course of the
business of the Corporation) or use for the Executive’s own benefit or for the
benefit of any such individual, corporation or other entity, any Confidential
Information of the Corporation. For purposes of this Agreement, “Confidential
Information” is information relating to the business of the Corporation or its
subsidiaries or affiliates (a) which is not generally known to the public or in
the industry, (b) which has been treated by the Corporation and its subsidiaries
and affiliates as confidential or proprietary, (c) which provides the
Corporation or its subsidiaries or affiliates with a competitive advantage, and
(d) in the confidentiality of which the Corporation has a legally protectable
interest. Confidential Information which becomes generally known to the public
or in the industry, or in the confidentiality of which the Corporation and its
subsidiaries and affiliates cease to have a legally protectable interest, shall
cease to be subject to the restrictions of this Paragraph 12.
     13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Executive and the successors and
assigns of the Corporation. Amounts payable under this Agreement upon the
Executive’s death shall be paid to his beneficiaries, if any, designated in
writing and filed with the Corporate Secretary, and in the absence of such
designation, shall be paid to his heirs by will or laws of descent and
distribution. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or a substantial

17



--------------------------------------------------------------------------------



 



portion of its assets, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform this Agreement if no such succession had taken place.
Regardless of whether such an agreement is executed, this Agreement shall be
binding upon any successor of the Corporation in accordance with the operation
of law, and such successor shall be deemed the “Corporation” for purposes of
this Agreement.
     14. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered by hand or by recognized commercial delivery service or on the third
business day after being mailed within the continental United States by first
class certified mail, return receipt requested, postage prepaid, addressed as
follows:
          (a) If to the Board or the Corporation, to:
Woodward Governor Company
5001 North Second Street
P.O. Box 7001
Rockford, Illinois 61125
Attn: Corporate Secretary
          (b) If to the Executive, to:
Robert F. Weber, Jr.
6477 Apache Drive
Indian Head Park, IL 60525
Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.
     15. Tax Withholding. The Corporation shall provide for the withholding of
any taxes required to be withheld by federal, state, or local law with respect
to any payment in cash, shares of stock and/or other property made by or on
behalf of the Corporation to or for the benefit of the Executive under this
Agreement or otherwise. The Corporation may, at its option: (a) withhold such
taxes from any cash payments owing from the Corporation to the Executive,
(b) require the Executive to pay to the Corporation in cash such amount as may
be required to

18



--------------------------------------------------------------------------------



 



satisfy such withholding obligations and/or (c) make other satisfactory
arrangements with the Executive to satisfy such withholding obligations.
     16. Arbitration. Any dispute or controversy between the Corporation and the
Executive arising out of or relating to this Agreement or the breach of this
Agreement shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules then in effect, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Any arbitration shall be
held before a single arbitrator who shall be selected by the mutual agreement of
the Corporation and the Executive, unless the parties are unable to agree to an
arbitrator, in which case the arbitrator will be selected under the procedures
of the AAA. The arbitrator shall have the authority to award any remedy or
relief that a court of competent jurisdiction could order or grant, including,
without limitation, the issuance of an injunction. However, either party may,
without inconsistency with this arbitration provision, apply to any court
otherwise having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Corporation and the Executive. The Corporation
and the Executive acknowledge that this Agreement evidences a transaction
involving interstate commerce. Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision. The
arbitration proceeding shall be conducted in Rockford, Illinois or such other
location to which the parties may agree. The Corporation shall pay the costs of
any arbitrator appointed hereunder.
     17. No Assignment. Except as otherwise expressly provided herein, this
Agreement is not assignable by any party and no payment to be made hereunder
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or other charge.

19



--------------------------------------------------------------------------------



 



     18. Execution in Counterparts. This Agreement may be executed by the
parties hereto in two (2) or more counterparts, each of which shall be deemed to
be an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.
     19. Jurisdiction and Governing Law. This Agreement shall be construed and
interpreted in accordance with and governed by the laws of the State of
Illinois, other than the conflict of laws provisions of such laws.
     20. Severability. If any provision of this Agreement shall be adjudged by
any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement. Furthermore, if the scope of any restriction or requirement
contained in this Agreement is too broad to permit enforcement of such
restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Executive consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement.
     21. Prior Understandings. This Agreement embodies the entire understanding
of the parties hereto and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof. No change,
alteration or modification hereof may be made except in a writing, signed by
each of the parties hereto. The headings in this Agreement are for convenience
of reference only and shall not be construed as part of this Agreement or to
limit or otherwise affect the meaning hereof.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

     
 
   
Attest:
  WOODWARD GOVERNOR COMPANY
 
       
 
       
 
  By:
 
       
 
  Title: President and CEO
 
       
 
  [EXECUTIVE]

20